        Case: 3:20-cv-00201-bbc Document #: 7 Filed: 05/06/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
DAMIEN A. COLE,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                   20-cv-201-bbc
              v.

HEALTH SERVICE MANAGER MARCHANT,

                             Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
       Pro se plaintiff and prisoner Damien A. Cole has filed a civil action under 42 U.S.C.

§ 1983, contending that he did not receive adequate medical care for nasal problems while

he was incarcerated at the Waupun Correctional Institution. Plaintiff’s complaint is before

the court for screening under 28 U.S.C. § 1915A, to determine whether it is frivolous,

malicious, fails to state a claim upon which relief may be granted or seeks monetary relief

from a defendant who is immune from such relief. I conclude that plaintiff’s complaint must

be dismissed because he has failed to name a proper defendant.

       Plaintiff alleges that following facts in his complaint.



                                 ALLEGATIONS OF FACT

       In May 2017, Dr. Manlove, a physician at Waupun, prescribed a nasal spray to

plaintiff. Manlove did not tell plaintiff about possible side effects of the spray. Plaintiff

used the spray for three months, after which time he noticed that his sense of smell had

disappeared. Plaintiff wrote to the health services unit for information about the nasal



                                              1
        Case: 3:20-cv-00201-bbc Document #: 7 Filed: 05/06/20 Page 2 of 5



spray. In response to his request, health services scheduled plaintiff to see an advanced care

provider. The advanced care provider examined plaintiff and determined that he should be

seen by an off-site specialist. The off-site appointment was supposed to happen in August

2018, but it was rescheduled for unknown reasons. Plaintiff later began to lose his sense of

taste, and experienced pain and difficulty breathing from a swollen turbinate. He filed

inmate complaints stating that he was not receiving adequate medical care for his nasal

problems. The inmate complaint examiner contacted defendant health services manager

Marchant for information about plaintiff’s medical treatment.



                                         OPINION

       Plaintiff says that he wants to sue defendant Marchant, the health services manager,

under the Eighth Amendment and state law for her failure to provide him adequate medical

care for his nasal problems. A prison official violates the Eighth Amendment if the official

acts with “deliberate indifference” to a “substantial risk of serious harm” to an inmate’s

health or safety. Farmer v. Brennan, 511 U.S. 825, 832 (1994). “Deliberate indifference”

means that the official is aware that the prisoner faced a substantial risk of serious harm or

“‘excessive risk to [the prisoner’s] health or safety,’” but disregards the risk by consciously

failing to take reasonable measures to prevent it. Gevas v. McLaughlin, 798 F.3d 475, 480

(7th Cir. 2015) (quoting Farmer, 511 U.S. at 837); Forbes v. Edgar, 112 F.3d 262, 266 (7th

Cir. 1997).

       To state a claim that defendant Marchant violated the Eighth Amendment by denying



                                              2
         Case: 3:20-cv-00201-bbc Document #: 7 Filed: 05/06/20 Page 3 of 5



him adequate medical care, plaintiff must allege facts that: (1) he had a serious medical need;

(2) Marchant knew that plaintiff needed medical treatment; and (3) Marchant consciously

failed to take reasonable measures to provide the necessary treatment. Minix v. Canarecci,

597 F.3d 824, 831 (7th Cir. 2010); Forbes, 112 F.3d at 266.

       Plaintiff’s allegations that he was suffering from loss of smell and taste, difficulty

breathing and pain suggest that he had a serious medical need. However, his allegations do

not suggest that defendant Marchant was aware of his serious medical need and failed to

take reasonable measures to address it. Marchant cannot be held responsible solely because

she was the health services manager. Only individuals who are personally involved with a

prisoner’s medical care or treatment can be held liable for a constitutional violation under

42 U.S.C. § 1983. Knight v. Wiseman, 590 F.3d 458, 462–63 (7th Cir. 2009).

       Plaintiff does not allege that Marchant was personally involved in providing him

medical care. He alleges only that Marchant was the health services manager and was

contacted for information about his medical care after he filed inmate complaints. However,

plaintiff does not say that Marchant was responsible for scheduling appointments,

prescribing the nasal spray to him, failing to warn him about possible side effects, failing to

treat him after he complained about side effects or refusing to send him to an outside

specialist. Plaintiff also does not allege that Marchant had the authority to overrule

treatment decisions by the prison doctor or advanced care provider that was treating

plaintiff.

       Because plaintiff has failed to name a proper defendant, his complaint fails to satisfy



                                              3
        Case: 3:20-cv-00201-bbc Document #: 7 Filed: 05/06/20 Page 4 of 5



Rule 8 of the Federal Rules of Civil Procedure. Under that rule, a complaint must include

“a short of plain statement of the claim showing that the pleader is entitled to relief.” This

means that the complaint must provide notice to the defendants of what plaintiff believes

they did to violate his rights. Additionally, the complaint must contain enough allegations

of fact to support a claim under federal law. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009)

(citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). Because plaintiff's complaint

does not include enough information to meet this standard, it does not comply with Rule

8. However, I will dismiss his complaint without prejudice.             I will give plaintiff the

opportunity to file an amended complaint in which he names the individual defendant or

defendants responsible for the medical care decisions he is seeking to challenge.

       If plaintiff chooses to draft an amended complaint, he should include the following

information: (1) what medical problems plaintiff was suffering from; (2) who knew about

plaintiff’s medical problems; (3) who treated plaintiff for his medical problems, if anyone;

(4) what medical care plaintiff received for his problems, if any; (5) why plaintiff thinks his

care was inadequate; and (6) what specific actions each individual defendant took that

plaintiff believes violated his constitutional rights. If plaintiff thinks a specific care decision

violated his rights but he does not know who was responsible for making the decision, he

should identify the decision and say that “Doe nurse,” “Doe doctor” or “Doe prison official”

was responsible for the decision. By doing so, I will be able to evaluate whether the

challenged treatment decision supports a constitutional claim. If the allegations support a

constitutional claim, plaintiff can determine the name of the Doe defendants through



                                                4
        Case: 3:20-cv-00201-bbc Document #: 7 Filed: 05/06/20 Page 5 of 5



discovery as this case progresses.

       If plaintiff submits an amended complaint that complies with the instructions above,

I will review it under 28 U.S.C. § 1915A. If he fails to submit an amended complaint by the

date below, this case will be dismissed.



                                           ORDER

       IT IS ORDERED that plaintiff Damien A. Cole’s complaint is DISMISSED without

prejudice for its failure to comply with Rule 8 of the Federal Rules of Civil Procedure.

Plaintiff may have until May 27, 2020 to file an amended complaint as set forth above. If

plaintiff does not file an amended complaint by May 27, 2020, I will dismiss this case with

prejudice for his failure to state a claim upon which relief may be granted and will assess a

strike against plaintiff under 28 U.S.C. § 1915(g).

       Entered this 6th day of May, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                             5
